    Case 1:17-cv-04780-MKB-RLM Document 49 Filed 11/19/18 Page 1 of 3 PageID #: 536
     ROANNE L. MANN
     UNITED STATES MAGISTRATE JUDGE

     DOCKET NO: 17-cv-04780
     CASE: Mason et al v. Lumber Liquidators, Inc.


     0 INITIAL CONFERENCE                            □ OTHER/ORDKR TO        snow CAUSE
     ~ DISCOVERY CONI<'ERENCE                        0      FINAL/PRETRIAL COl\'FERENCE
     0 SETTLEMENT COl\'FERENCE                       liJ'   TELEPHONE CONFERENCE
     0 MOTION HEARING                                0      INFANT COMPROMISE HEARING

     PLAINTIFF                                                       ATTORNEY
                                                                 '




     DEFENDANT                                                       ATTORNEY
                                                     ~                   -1-/4,n
                                                                              ,... y -- .. .
                                                                                               ,



                                                                               V




0     _ _ _DISCOVERY TO BE COMPLETED BY_ _ _ _ _ _ _ _ _ _ _ _ __
0     NEXT _ _ _ _ _ _ _ CONFERENCE SCHEDULED FOR,_ _ _ _ _ _ _ __
0     JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY _ _ _ _ _ _ _ _ _ _ _ __
0     PL. TO SERVE DEF. B Y : _ _ _ _ _ _       DE~'. TO SERVE PL. RY: _ _ _ _ __
Case 1:17-cv-04780-MKB-RLM Document 49 Filed 11/19/18 Page 2 of 3 PageID #: 537
Case 1:17-cv-04780-MKB-RLM Document 49 Filed 11/19/18 Page 3 of 3 PageID #: 538
